Case 1:20-cv-24605-UU Document 1 Entered on FLSD Docket 11/10/2020 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

  TERRENCE R. WALTON,

                Plaintiff,                                     CASE NO. 1:20-cv-24605

  v.                                                           JURY TRIAL DEMANDED

  HAYT, HAYT & LANDAU, P.L.,

                Defendant.
                                                        /


                                             COMPLAINT

            NOW comes TERRENCE R. WALTON (“Plaintiff”), by and through his undersigned

 attorney, complaining as to the conduct of HAYT, HAYT & LANDAU, P.L. (“Defendant”), as

 follows:

                                        NATURE OF THE ACTION

       1.   Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

 (“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                       JURISDICTION AND VENUE

       2.   This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

 is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

 under the laws of the United States.

       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant resides in Miami-

 Dade County, Florida, which is within the Southern District of Florida, and a substantial portion

 of the events or omissions giving rise to the claims occurred within the Southern District of Florida.

                                                PARTIES



                                                    1
Case 1:20-cv-24605-UU Document 1 Entered on FLSD Docket 11/10/2020 Page 2 of 6




        4.    Plaintiff is a consumer and a natural person over 18 years-of-age.

        5.    Defendant is a third-party collection firm that “has been practicing law in the state of

     Florida for over 25 years specializing in the area of collections”1, with its principal place of

     business located at 7765 S.W.87th Avenue, Suite 101, Miami, Florida 33173. Defendant regularly

     collects from consumers in the State of Florida.

        6.    Defendant acted through its agents, employees, officers, members, directors, heirs,

     successors, assigns, principals,           trustees, sureties, subrogees, third-party contractors,

     representatives and insurers at all times relevant to the instant action.

                                   FACTS SUPPORTING CAUSES OF ACTION

        7.    The instant actions stems from Defendant’s attempts to collect upon a defaulted consumer

     debt (“subject debt”) that Plaintiff purportedly owed to Conn Appliances, Inc. (“Conn’s”).

        8.    The subject debt was allegedly incurred to finance the purchase of personal and household

     goods.

        9.    Upon information and belief, Conn’s sold the subject debt to a debt purchaser that

     subsequently placed the subject debt with Defendant for collection.

        10.    Subsequently, around the summer of 2020, Defendant began its collection campaign by

     contacting Plaintiff.

        11. Around October 7, 2020, Defendant mailed or caused to be mailed a “dunning” letter to

     Plaintiff in an attempt to collect upon the subject debt.

        12. Defendant in its October 7, 2020 collection letter identified Conn’s as the “creditor” of

     the subject debt.




 1
     https://haytfla.com/HaytHaytAndLandau/#/

                                                         2
Case 1:20-cv-24605-UU Document 1 Entered on FLSD Docket 11/10/2020 Page 3 of 6




    13. Defendant’s October 7, 2020 collection letter confused Plaintiff as he was aware that

 Conn’s did not own the subject debt when Defendant mailed the aforementioned collection letter.

    14. Consequently, Plaintiff telephonically contacted Defendant in order to inquire as to the

 status of the subject debt.

    15. In response to Plaintiff’s inquiries, Defendant falsely reiterated that Conn’s is the current

 creditor to whom the subject debt is owed.

    16. Defendant also stated that the statute of limitations did not apply to the subject debt and

 that Plaintiff could be sued for the subject debt regardless of the expiration of the subject debt.

    17. Plaintiff subsequently confirmed with Conn’s that it does not own the subject debt because

 it was sold to a debt purchaser.

    18. Frustrated and confused over Defendant’s conduct, Plaintiff spoke with his undersigned

 attorney regarding his rights, resulting in exhausting time and resources.

    19. Plaintiff has been unfairly and unnecessarily mislead by Defendant's actions.

    20. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, and invasion of privacy. Additionally, as a result of Defendant’s collection letter,

 Plaintiff has been unnecessarily confused and misled, and similarly suffered a violation of his

 federally protected substantive rights to receive truthful and non-confusing information about the

 debt serving as the basis of a debt collector’s collection efforts.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    21. Plaintiff repeats and realleges paragraphs 1 through 20 as though full set forth herein.

    22. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.




                                                   3
Case 1:20-cv-24605-UU Document 1 Entered on FLSD Docket 11/10/2020 Page 4 of 6




    23. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

 regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

 accounts.

    24. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

 or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

 or due to others.

    25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

 transaction due or asserted to be owed or due to another for personal, family, or household

 purposes.

          a. Violations of FDCPA § 1692e

    26. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    27. In addition, this section enumerates specific violations, such as:

             “The false representation of . . . the character, amount, or legal status of
             any debt . . . .” 15 U.S.C. § 1692e(2)(A);
             The threat to take any action that cannot legally be taken or that is not
             intended to be taken.” 15 U.S.C. § 1692e(5); and
             “The use of any false representation or deceptive means to collect or
             attempt to collect any debt or to obtain information concerning a
             consumer.” 15 U.S.C. §1692e(10).
    28. Defendant violated §§ 1692e, e(2)(A), e(5), and e(10) when it employed deceptive means

 to collect or attempt to collect upon the subject debt. It was deceptive for Defendant to repeatedly

 claim that Conn’s is the creditor to whom the subject debt when Conn’s no longer owns the subject

 debt. Moreover, it was also deceptive for Defendant to claim that it could indefinitely sue Plaintiff

 for the subject debt. The misleading nature of Defendant’s collection campaign is highlighted by

                                                  4
Case 1:20-cv-24605-UU Document 1 Entered on FLSD Docket 11/10/2020 Page 5 of 6




 the fact that Defendant represented that the statute of limitations did not apply to the subject debt.

 Defendant’s actions only served to worry and confuse Plaintiff.

         b. Violations of FDCPA § 1692f

    29. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

 or unconscionable means to collect or attempt to collect any debt.”

    30. Defendant violated § 1692f when it unfairly represented that the statute of limitations did

 not apply to the subject debt. This false representation was designed to cause undue pressure on

 Plaintiff to make a payment.

         c. Violations of FDCPA § 1692g(a)(2)

    31. The FDCPA, pursuant to 15 U.S.C. §1692g(a)(2), requires debt collectors to, in the initial

 written communication with a consumer, send the consumer a written notice which contains “the

 name of the creditor to whom the debt is owed.”

    32. Defendant violated § 1692g(a)(2) through its failure to identify the creditor to whom the

 subject debt was owed in its October 7, 2020 “dunning” letter.

    WHEREFORE, Plaintiff, TERRENCE R. WALTON, respectfully requests that this Honorable

 Court enter judgment in his favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3);

    e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
       debt; and

                                                   5
Case 1:20-cv-24605-UU Document 1 Entered on FLSD Docket 11/10/2020 Page 6 of 6




    f. Awarding any other relief as this Honorable Court deems just and appropriate.




    Dated: November 10, 2020                              Respectfully Submitted,


                                                          /s/ Alejandro E. Figueroa
                                                          Alejandro E. Figueroa, Esq.
                                                          Counsel for Plaintiff
                                                          Florida Bar No. 1021163
                                                          Sulaiman Law Group, Ltd
                                                          2500 S Highland Ave, Suite 200
                                                          Lombard, IL 60148
                                                          Telephone: (630) 575-8181 Ext. 120
                                                          alejandrof@sulaimanlaw.com




                                               6
